DETAILED ACTION

Claims 1-3, 6-8, 11, 14, 19, 38-40, 42-45, 48-49, and 52 are currently pending and under examination in the instant application.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/8/19 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3, 8, and 14 each recite a limitation preceded by the word “optionally”. Use of the word “optionally” renders the instant claims indefinite as it is unclear whether these limitations are actually intended to be part of the claims methods. Similar to the use of the terms “like”, “such as”, and “e.g.”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of “a mammalian pre-implantation embryo”, and the claim also recites that the pre-implantation embryo is “optionally” a zygote, a morula, or pre-implantation blastocyst stage, which is the narrower statement of the limitation “pre-implantation embryo”. Claim 8 recites the broad recitation of “a subject”, and the claim also recites that “optionally” the subject is a mammal, which is a narrower statement of the limitation “a subject”. Claim 14 recites the broad limitation “a nuclease”, and further recites that “optionally the nuclease is a TALEN, ZFN, or CRISPR/Cas-associated protein, which is a narrower statement of the limitation “a nuclease”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 42, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (2014) BMC Neuroscience, Vol. 5(4), http://www.biomedcentral.com/1471-2202/5/4, pages 1-11, as evidenced by Grimm et al. (1998) Human Gene Therapy, Vol. 9, 2745-2760.
Ahmed et al. teaches methods of generating a recombinant AAV virus vector encoding Cre recombinase comprising placing in a culture dish 293T cells, an AAV-Cre vector plasmid comprising a sequence encoding Cre operably linked to the CMV promoter and the packaging plasmid PGD (Ahmed et al., page 9). Ahmed et al. teaches that the resulting AAV-Cre virus produced in the cells was capable of infecting mouse cells in vitro and in vivo, expressing Cre, and mediating excision of a loxP linked stop signal present in the genome of the mouse cells (Ahmed et al., page 6 and Figure 4). Note that the culture dish is a container for the AAV-Cre vector plasmid, the packaging plasmid, the 293T cells, and the resulting AAV virus vector. In regards to the capsid, it is noted that Ahmed et al. references Grimm et al. for the pGD packaging plasmid. Grimm et al. provides evidence that the pGD packaging plasmid provides both the AAV rep and cap genes, and that the capsid encoded by the packaging plasmid is AAV2 (Grimm et al., page 2745). Furthermore, in regards to the presence of instructions for packaging it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 2004 WL 1068957 (Fed. Cir. May 13, 2004). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). Finally, in regards to the intended use of the kit “for producing an isolated recombinant Adeno-Associated Virus (rAAV) for genome editing in a cell of a pre-implantation embryo”, it is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02).  
 Thus, by teaching all the structural elements of the claimed product, Ahmed et al. anticipates the instant invention as claimed. 

Claims 42, 44, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0340661 (November 24, 2016), hereafter referred to as Cong et al.
Cong et al. teaches AAV virus vectors encoding Cas9 for genome editing of mammalian cells and methods of producing an AAV virus comprising transfecting HEK293FT cells with the transgene plasmid, a pAAV1 serotype plasmid and the pDF6  helper plasmid required for replication and packaging of the AAV virus (Cong et al., paragraphs 8 and 101, 657, and 789-791, and Figures 1A and 4A). Cong et al. also teaches kits comprising the disclosed vector elements, where the elements may be provided individually or in combinations in a container(s) such as a vial, bottle, or tube, which further include instructions (Cong et al., paragraphs 596-597). Finally, in regards to the intended use of the kit “for producing an isolated recombinant Adeno-Associated Virus (rAAV) for genome editing in a cell of a pre-implantation embryo”, it is noted that It is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02).  
Thus, by teaching all the elements of the products as claimed, Cong et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 11, 14, 19, 38-40, 42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al.
Wu et al. teaches a mammalian codon-optimized Cas9 which was used successfully to correct a defined genetic mutation in the Crygc gene in a mouse model for cataract formation by coinjection of codon-optimized Cas9 mRNA and sgRNA into mouse zygotes which contain the mutation, and which were then transferred into female mice (Wu et al., page 659-661). Wu et al. teaches that the resulting mice included mice with corrected Crygc alleles and which were free of cataracts (Wu et al., page 661). 
Wu et al. differs from the instant invention by not teaching to deliver the Cas9 and gRNAs using an AAV vector. However, at the time of filing, alternative methods for delivering Cas9 and gRNAs for CRISPR/Cas genome editing of a target gene were known. Tabebordbar et al. teaches Crispr modification of the endogenous Dmd locus in mouse cells in vitro and in vivo using either a dual AAV viral vector administration system comprising AAV9-SaCas9 and AAV9-Dmd23 gRNAs, or a single AAV viral vector encoding both SaCas9 and the two gRNAS, with results in successful excision of exon 23 of the dystrophin gene (Tabebordbar et al., pages 408-409, and Figure S3). Wang et al., further supplements Wu et al. and Tabebordbar et al. by teaching the genetic modification of fertilized oocytes, pre-implantation embryos of about 2 to 8 cells- note that 2 cell embryo is a zygote, or about 16-32 cells which is known as a morula, or about 32 cells or greater known as a blastocyst in vitro, and also post-implantation embryos in vitro or in situ using an AAV virus vector (Wang et al. paragraphs 5-6, 10, and 101-102, and claim 19). Wang et al. teaches that the AAV virus vector comprises a targeting construct with sequences homologous to the genomic target locus, where delivery of the AAV virus vector results in genetic modification of the target gene in the oocyte or embryo (Wang et al., paragraphs 5 and 10, and claim 19). Wang et al. teaches that the AAV virus vector comprises a capsid from serotype AAV1, AAV6, AAV8, AAV9, or a modified capsid AAVDJ (Wang et al., paragraphs 8 and 12). Wang et al. teaches production of the AAV virus vectors by packaging capsid proteins derived from different serotypes with an AAV2 vector to generate hybrid virus (Wang et al., paragraphs 105 and 114). More specifically, Wang et al. teaches that AAV packaging involves co-transfection of HEK293-AAV cells with an AAV plasmid construct, a pHelper plasmid and a capsid plasmid  (Wang et al., paragraph 111).  Wang et al. further teaches that the AAV virus vectors can be used to modify the genome of mammalian cells including mouse, rabbit, pig, and cow cells  for the production of transgenic mice, porcines, and bovines (Wang et al., paragraphs 57 and 100). For the production of transgenic mammals, Wang et al. teaches that the AAV transduced fertilized oocytes or embryos are implanted into a pseudopregnant female and brought to term (Wang et al., paragraph 10). Finally, Wang et al. provides motivation to use their AAV system over other gene delivery systems by teaching that the use of their disclosed recombinant AAV result in desired specific genetic modification events occurring at much higher frequency in non-permissive cells such as mouse embryonic cells than previously possible with other methods (Wang et al., paragraph 77). 
	Therefore, in view of the teachings and motivation provided by Wang et al. to utilize an rAAV to deliver nucleic acids for genetic modification to fertilized pre-implantation embryos, and the teachings of Tabebordbar et al. for rAAV encoding Cas9 and gRNAs specific for a gene of interest, either in a single rAAV or two separate rAAV, it would have been prima facie obvious to the skilled artisan at the time of filing to substitute the rAAV system for delivering Cas9 and gRNAs to a zygote in the methods of genetically modifying a zygote taught by Wu et al. instead of injecting mRNA coding for Cas9 and the gRNA with a reasonable expectation of success in editing the target genome and in using the zygotes to produce gene edited mammals. Further, in view of the detailed teachings of Wang et al. for methods of preparing rAAV cells co-transfected with plasmids encoding AAV capsid protein and helper plasmid, it would have been prima facie obvious to the skilled artisan to prepare a kit for producing an rAAV encoding Cas9 for use in genome editing of a cell in a pre-implantation embryo comprising an AAV vector comprising sequence encoding Cas9 operably linked to a promoter flanked by AAV ITR, a plasmid encoding an AAV capsid and a helper plasmid either in separate or the same container for use in cells such as 293T cells for producing rAAV virus vector with a reasonable expectation of success. Finally, in regards to the presence of instructions for packaging, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 2004 WL 1068957 (Fed. Cir. May 13, 2004). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983).

	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al., as applied to claims 1-3, 6-8, 11, 14, 19, 38-40, 42, and 44-45 above, and further in view of Rutledge et al. (1998) J. Virol., Vol. 72(1), 309-319.
	As set forth above, Wu et al. in view of Tabebordbar et al. and Wang et al. provide teachings and motivation to prepare a kit for producing an rAAV encoding Cas9 for use in genome editing of a cell in a pre-implantation embryo comprising an AAV vector comprising sequence encoding Cas9 operably linked to a promoter flanked by AAV ITR, a plasmid encoding an AAV capsid and a helper plasmid either in separate or the same container for use in cells such as 293T cells for producing rAAV virus vector with a reasonable expectation of success. 
While Wang et al. teaches that the capsid for the rAAV is selected from capsids including the AAV6 capsid, Wang et al. does not specifically teach the sequence of the AAV6 capsid. However, this sequence was known in the prior art. Rutledge et al. teaches the sequence of the AAV6 capsid which is identical to SEQ ID NO:1 (Rutledge et al., page 316, Figure 4B). Therefore, in view of the teachings of Wang et al. to use rAAV comprising an AAV6 capsid for genetically modifying pre-implantation embryos, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize an AAV6 capsid with the known sequence of SEQ ID NO:1 with a reasonable expectation of success. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2014) BMC Neuroscience, Vol. 5(4), http://www.biomedcentral.com/1471-2202/5/4, pages 1-11, in view of Grimm et al. (1998) Human Gene Therapy, Vol. 9, 2745-2760, and Sternberg et al. (1986) JBC, Vol. 187(2), 197-212. 
Ahmed et al. teaches methods of generating a recombinant AAV virus vector encoding Cre recombinase comprising placing in a culture dish 293T cells, an AAV-Cre vector plasmid comprising a sequence encoding Cre operably linked to the CMV promoter and the packaging plasmid PGD (Ahmed et al., page 9). Ahmed et al. teaches that the resulting AAV-Cre virus produced in the cells was capable of infecting mouse cells in vitro and in vivo, expressing Cre, and mediating excision of a loxP linked stop signal present in the genome of the mouse cells (Ahmed et al., page 6 and Figure 4). Note that the culture dish is a container for the AAV-Cre vector plasmid, the packaging plasmid, the 293T cells, and the resulting AAV virus vector. In regards to the capsid, it is noted that Ahmed et al. references Grimm et al. for the pGD packaging plasmid. Grimm et al. teaches that the pGD packaging plasmid provides both the AAV rep and cap genes, and that the capsid encoded by the packaging plasmid is AAV2 (Grimm et al., page 2745). 
Ahmed et al., while teaching an rAAV virus vector encoding Cre, does not provide the nucleotide sequence of Cre present in the vector. However, at the time of filing, the nucleotide sequence for Cre was well known. Sternberg et al., for example, provides a complete sequence for P1 Cre which is identical to SEQ ID NO:5 (Sternberg et al., page 205). Thus, based on the teachings of Ahmed for an rAAV comprising a nucleotide sequence encoding Cre, it would have been prima facie obvious to the skilled artisan at the time of filing to make an rAAV encoding Cre according to Ahmed et al. and Grimm et al. using a AAV vector encoding Cre comprising a sequence as set forth in SEQ ID NO:5 as taught by Sternberg et al., where the vector is present in a container/culture dish with the packaging plasmid PGD and 293T cells with a reasonable expectation of success. 
Further, in regards to the presence of instructions for packaging it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 2004 WL 1068957 (Fed. Cir. May 13, 2004). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). Finally, in regards to the intended use of the kit “for producing an isolated recombinant Adeno-Associated Virus (rAAV) for genome editing in a cell of a pre-implantation embryo”, it is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02).  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al., as applied to claims 1-3, 6-8, 11, 14, 19, 38-40, 42, and 44-45 above, and further in view of Keiser et al. (2001) Cloning, Vol. 3(1), 23-30. 
As set forth above, Wu et al. in view of Tabebordbar et al. and Wang et al. provide teachings and motivation to prepare a kit for producing an rAAV encoding Cas9 for use in genome editing of a cell in a pre-implantation embryo comprising an AAV vector comprising sequence encoding Cas9 operably linked to a promoter flanked by AAV ITR, a plasmid encoding an AAV capsid and a helper plasmid either in separate or the same container for use in cells such as 293T cells for producing rAAV virus vector with a reasonable expectation of success. While all three references teach the use of promoters to express proteins involved in genetic modification of a target gene in a cell, none of the cited references specifically teach to utilize an embryonic cell specific promoter to express a gene-editing molecule. Keiser et al. supplements Wu, Tabebordbar, and Wang by teaching that the embryonic cell specific mouse Oct-4 promoter can be used to successfully express proteins in pre-implantation embryos (Keiser et al., pages 23-24). Keiser et al. further teaches use of the Oct-4 promoter prevents continued somatic expression in undesired fetal and adult somatic tissue (Keiser et a., page 24). Therefore, in view of the benefits of using an Oct-4 promoter to limit expression of Cas9 to embryonic cells, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize an Oct-4-promoter as the promoter in the rAAV for expressing Cas9 in embryonic cells with a reasonable expectation of success. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633